Order entered April 22, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00196-CV

                                A.W.E., Appellant

                                        V.

                               D.M.F.N., Appellee

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-11265

                                     ORDER

      Before the Court is the April 20, 2020 letter of counsel for appellant

informing the Court that the reporter’s record filed on April 13, 2020 is incomplete

because it does not contain the portion of the hearing related to the temporary

injunction hearing that continued after a brief recess. We construe counsel’s letter

as a motion for the complete reporter’s record.       We GRANT the motion as

follows. We STRIKE the reporter’s record filed on April 13, 2020. We ORDER

Latoya Young-Martinez, Deputy Court Reporter, to file by, May 4, 2020, the
complete reporter’s record from the entire hearing conducted on February 10,

2020.

        We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Young-Martinez; Janet Saavedra, Official Court Reporter for the 254th Judicial

District Court; and, all parties.

                                          /s/   BILL WHITEHILL
                                                JUSTICE